Citation Nr: 1212939	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado, which denied the Veteran's claim of entitlement to service connection for bilateral tinnitus. 

In March 2011, the Veteran presented testimony before the undersigned Veterans Law Judge during a Travel Board hearing held at the Denver RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 


FINDING OF FACT

There is an approximate balance of positive and negative evidence regarding whether the Veteran's current bilateral tinnitus is the result of a disease, injury or event in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the Veteran's current bilateral tinnitus is the result of acoustic trauma in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and 

regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Moreover, in light of the favorable decision for the Veteran with respect to his claim, any error in the content or timing of  VCAA notice or assistance, if shown, would be moot.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he suffers from bilateral tinnitus as a result of exposure to acoustic trauma while serving in the Republic of Vietnam during the Vietnam era.  Specifically, although his service personnel records show no evidence of actual combat service, he avers that he was exposed to noise, without the benefit of hearing protection, from American and enemy forces weaponry, as well as overhead aircraft, while serving on a brown-water river patrol boat ("PBR") in the Mekong Delta combat zone.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the Veteran reported ringing in the ears, or tinnitus, both in an April 2007 letter, where he said that he first noticed the condition 35 years earlier, with an increase in symptomatology 2-3 years before, and during his April 2007 VA compensation and pension audiology examination.  Although the Board notes that the VA examiner did not specifically diagnose the Veteran with tinnitus, he did note that he complained of the disorder.  In addition, the claims folder contains a January 2007 private audiology examination from Kaiser Permanente, in which the audiologist noted that the Veteran reported an increase in his tinnitus 2-3 years earlier.  Accordingly, the Board finds that the Veteran has a current tinnitus disability.

The second element of Shedden requires the in-service incurrence or aggravation of a disease or injury.  As an initial matter, the Board notes that the Veteran's DD 214 reveals that he had three years of overseas service and was awarded the Vietnam Service and Campaign Medals, which, along with the aforementioned service treatment records, appears to support his claim of having served in Vietnam.  Moreover, although his service treatment records contain no evidence of complaints or a diagnosis of tinnitus, they show a definite progressive hearing loss, specifically noted as the result of "noise trauma in Vietnam and on a ship."  Additionally, he was diagnosed with bilateral hearing loss and prescribed hearing aids while still on active duty, shortly after returning from Vietnam, and was service-connected for the disability in a May 1974 rating decision.  An October 1973 treatment record from the Naval Hospital in Philadelphia, Pennsylvania, where he was transferred for treatment, shows that, although the Veteran was previously found to be fit for duty, he was subsequently "utilized as a 'talker' on gun mounts, [and] 3-inch [fifty-caliber guns] for the past two years," resulting in a bilateral sensorineural hearing loss, which disqualified him from active duty service.  

In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In this case, during his March 2011 hearing before the Board, the Veteran testified that, although his military occupational specialty ("MOS") was as supply personnel, he also served as a watch officer on the PBR, utilizing M14 and M16 weapons, and this, along with acoustic trauma from round-the-clock concussion grenades, as well as supply helicopters near his vessel, caused his hearing difficulties.  Again, he reported that, although he noticed some ringing in his ears shortly after returning from Vietnam, it did not truly become bothersome until many years later.  As the Veteran's service personnel and treatment records demonstrate that the circumstances of his service involved at least a moderate probability of hazardous noise exposure, his exposure to acoustic trauma is presumed.

During his April 2007 VA audiology examination, the Veteran reported having bilateral tinnitus, which he said began following noise exposure during Vietnam service from grenades and weapons-firing without the benefit of hearing protection.  The VA examiner opined, however, that the Veteran's current ringing in his ears was consistent with normal ear function and was not considered tinnitus for VA rating purposes.  He concluded that, given the recent onset of the condition, it was not consistent with noise exposure or acoustic trauma from military service.

In this regard, the Board notes that it is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, whether or not the Veteran's tinnitus is related to noise exposure, it is clear that, based on his duties as reported in his service treatment records, he was exposed to acoustic trauma in service and reported having experienced some bilateral hearing problems during service, for which he received treatment during service and was service-connected only three months after separating from service.  Significantly, the fact that the Veteran has been diagnosed as having bilateral hearing loss and has been awarded service connection for the disorder adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual of Medical Information, Sec. 7, Ch. 82 (2d. ed. 2003), "Approach to the Patient with Ear Problems."  In this regard, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record demonstrates that the Veteran's bilateral hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id. at Sec. 7, Ch. 85, "Inner Ear."
While the April 2007 VA examiner opined that that the Veteran's currently-reported tinnitus was not the result of service, the cited provisions from The Merck Manual confirm that tinnitus usually accompanies sensorineural or noise-induced hearing loss.  Additionally, the Veteran has reported that he began to experience tinnitus shortly after his return from active duty in Vietnam, and his private audiologist has diagnosed him with tinnitus during the current period on appeal.  

In this regard, the Board has also considered the Veteran's personal statements regarding the etiology of his disability.  The Board observes that the Federal Circuit has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Id. at 1382.  In this case, the undersigned Veterans Law Judge also appears to have found the Veteran's testimony during his March 2011 hearing to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

The Board agrees and finds that tinnitus is the type of disability that the Veteran is competent to describe.  See Barr v Nicholson, supra; see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Furthermore, review of the record indicates that there is no reason to doubt the Veteran's credibility as to his reports.

Finally, with regard to the Veteran's MOS as a supply or stock clerk, the Board observes that, according to VA Fast Letter 10-35 (September 2, 2010), which provides a "Duty MOS Noise Exposure Listing," a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus, "the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a veteran's in-service noise exposure."  Rather, "[c]laims for service connection [for] hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results."  Id. (emphasis added).  Accordingly, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current tinnitus is the result of acoustic trauma in service.  

The Board acknowledges that the current evidentiary posture is somewhat sparse, particularly in light of the fact that the VA examiner concluded that the Veteran's complaints of tinnitus were not related to service.  In this respect, however, the Board notes that, despite having reviewed the claims folder and performed a comprehensive audiological evaluation, it does not appear that the VA examiner considered VA Fast Letter 10-35, which, as noted above, requires VA adjudicators to review a claim for evidence of hearing loss/tinnitus in service or "records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability."  Id.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 





							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


